Exhibit 10.8

AMENDMENT NO. 1

TO

AMENDED AND RESTATED ADVISORY AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) is executed this 6th day of September, 2018 by and among Strategic
Student & Senior Housing Trust, Inc., a Maryland corporation (the “Company”),
SSSHT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”) and SSSHT Advisor, LLC, a Delaware limited liability
company (the “Advisor”).

W I T N E S S E T H

WHEREAS, the Company, the Operating Partnership, and the Advisor are parties to
that certain Amended and Restated Advisory Agreement dated May 1, 2018 (the
“Advisory Agreement”); and

WHEREAS, the Company, the Operating Partnership, and the Advisor desire to amend
the Advisory Agreement to remove the Acquisition Fee payable to the Advisor
pursuant to the Advisory Agreement and increase the Asset Management Fee payable
to the Advisor pursuant to the Advisory Agreement from an annual rate of 0.625%
to 0.8% of the Average Invested Assets.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, agree as follows:

 

 

1.

Effective as of the date hereof, Section 9.1 of the Advisory Agreement is hereby
deleted and replaced with the following:

 

9.1 Acquisition Fees.  The Company will not pay the Advisor any Acquisition
Fees.   

 

2.

Effective as of the date hereof, Section 9.2 of the Advisory Agreement is hereby
deleted and replaced with the following:

 

9.2Asset Management Fee.  The Company shall pay the Advisor a monthly Asset
Management Fee in an amount equal to one-twelfth of 0.8% of the Average Invested
Assets, with respect to the Managed Assets.  The Advisor may elect to receive
the Asset Management Fee, in whole or in part, in OP Units or Stock.

 

3.

Except as otherwise expressly provided herein, the terms, conditions, and
provisions of the Advisory Agreement shall remain unaltered and in full force
and effect, and are ratified and confirmed by this reference. Capitalized terms
used but not defined herein shall have the meanings set forth in the Advisory
Agreement.

 

 

4.

This Amendment shall be construed and interpreted in accordance with the laws of
the State of California.

 

 

5.

This Amendment may be executed in counterparts, including by electronic means or
facsimile, each of which shall be deemed an original, and all of which together
shall constitute a single instrument.

 

[signature page follows]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Amended
and Restated Advisory Agreement to be effective for all purposes as of the date
first above written.

 

COMPANY:

 

Strategic Student & Senior Housing Trust, Inc.,

a Maryland corporation

 

 

By:/s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

 

OPERATING PARTNERSHIP:

 

SSSHT Operating Partnership, L.P.,

a Delaware limited partnership

 

By:Strategic Student & Senior Housing Trust, Inc.,

a Maryland corporation and its General Partner

 

 

By:/s/ H. Michael Schwartz_________________

H. Michael Schwartz

Chief Executive Officer

 

ADVISOR:

 

SSSHT Advisor, LLC,

a Delaware limited liability company

 

 

By:/s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

 

[Signature Page to Amendment No. 1 to SSSHT A&R Advisory Agreement (September
2018)]